DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickham et al (US 7,620,282 B2).  Bickham teaches an optical fiber (100, Figs. 1, 5) comprising:
a central core portion (20) that is made of silica-based glass containing germanium (C5 L1-6);
an intermediate layer (30) that is made of silica-based glass and formed on an outer periphery of the central core portion (20) (C4 L56-61);
a trench layer (50) that is made of silica-based glass and formed on an outer periphery of the intermediate layer (30) (C4 L56-61); and
a cladding portion (60) that is made of silica-based glass and formed on an outer periphery of the trench layer (30) (C4 L56-61);
wherein relationships Δ1> Δ 2> Δ 3 and 0> Δ 3 are satisfied (Fig. 1), where Δ 1 is a relative refractive-index difference of the central core portion (20) with respect to the cladding portion, Δ 2 is a relative refractive-index difference of the intermediate layer (30) with respect to the cladding portion, and Δ 3 is a relative refractive-index difference of the trench layer (50) with respect to the cladding portion;
Δ 1 is equal to or larger than 0.34% and equal to or smaller than 0.37% (Table 5, Ex 12);
|Δ| 3 is equal to or larger than 0.1% and equal to or smaller than 0.20/0.25% (Table 5, Ex 12);
Δ 1 x |Δ| 3 is equal to or smaller than 0.08%2 (Table 5, Ex 12 – 0.34x0.2=0.068);
a mode field diameter at a wavelength of 1310 nm is equal to or larger than 8.8 µm (Table 6, Ex 12); and
a transmission loss at a wavelength of 1550 nm is equal to or smaller than 0.195 dB/km (Table 6, Ex 12);
wherein when Δ 2 is equal to or larger than -0.04% and equal to or smaller than 0.04% (Δ2 = 0, Fig. 1), and when a core diameter of the central core portion is 2a, and an inner diameter and an outer diameter of the trench layer are 2b and 2c, respectively, b/a is equal to or larger than 1.8 and equal to or smaller than 3.6 and c/a is equal to or larger than 3.2 and equal to or smaller than 5.2 (Table 5, Ex 12 – b/a = 2.2, c/a = 3.8);
wherein an effective cutoff wavelength is equal to or smaller than 1260 nm (Table 6, Ex 12);
wherein a core diameter of the central core portion is set such that an effective cutoff wavelength is equal to or larger than 1150 nm and equal to or smaller than 1260 nm (Table 6, Ex 12);
wherein the mode field diameter at a wavelength of 1310 nm is equal to or smaller than 9.5 µm (Table 6, Ex 12); and
wherein a zero-dispersion wavelength is equal to or larger than 1300 nm and equal to or smaller than 1324 nm (C6 L37-45), a dispersion slope at the zero-dispersion wavelength is equal to or smaller than 0.092 ps/nm2/km (Table 6, Ex 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bickham.
Bickham teaches the optical fiber previously discussed, but does not teach what the bending loss at 1550 nm is.  Bending loss at a wavelength is a function of the claimed structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bickham as applied to claim 1 above, and further in view of Matsuo et al (US 2006/0039665 A1).
Bickham teaches the optical fiber previously discussed including a step of manufacturing an optical fiber preform and a step of manufacturing the optical fiber by heating and melting the optical fiber preform and performing drawing (C11 L13-35). 
Bickham does not teach expressly the step of manufacturing the optical fiber preform includes forming portions that serve as at least the central core portion, the intermediate layer, the trench layer, and a part of the cladding portion by using a vapor phase axial deposition method.
Matsuo teaches an optical fiber that can be manufactured by known methods including chemical vapor deposition or vapor phase axial deposition method (P0026).
Bickham and Matsuo are analogous art because they are from the same field of endeavor, optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of making the fiber taught by Bickham, which teaches chemical vapor deposition, to use vapor phase axial deposition method since Matsuo teach that both can be used and both are known.
The motivation for doing so would have been to allow the refractive index of the fiber be changed to meet users need.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874